Citation Nr: 1144745	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-28 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right arm disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel
INTRODUCTION

The Veteran served on active duty from February 1988 to September 1988, from October 1997 to November 1997, and from May 2003 to May 2005.  The Veteran had additional service in the Army National Guard of Washington from January 1988 to May 2005.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

With respect to the Veteran's hypertension claim, the Veteran's service medical records show that the Veteran was found to have blood pressure of 132/90 in March 2001.  That blood pressure level was considered to be a risk factor for cardiovascular disease, and the Veteran was referred to a private physician for a blood pressure evaluation and prescription.  The Veteran's service medical records show multiple other blood pressure readings at similar levels, including a reading of 142/85 in December 2004, while the Veteran was in active service.  The medical evidence of record shows that, after separation from military service, hypertension was diagnosed in an August 2005 VA general medical examination report.  Accordingly, the evidence of record demonstrates that the Veteran had multiple elevated blood pressure readings during military service, at least one of which was found to be significant enough to warrant a blood pressure evaluation and medication, and the Veteran received a diagnosis of hypertension approximately three months after separation from military service.  There is no medical evidence of record which provides an opinion as to whether the Veteran's currently diagnosed hypertension is related to his military service.  Therefore, the Board finds that a medical examination is needed to determine the etiology of the Veteran's currently diagnosed hypertension.  38 C.F.R. § 3.159(c)(4) (2011).

With respect to the Veteran's right arm disorder claim, the Veteran's service medical records are negative for any complaints or diagnosis of a right arm disorder.  However, after separation from military service, in a July 2005 VA outpatient medical report, the Veteran complained of right elbow pain with lifting.  After physical examination, the assessment was epicondylitis and the Veteran was given a tennis elbow brace.  The Veteran's lay testimony is competent to demonstrate that he experienced right arm pain in service and that the pain continued until the July 2005 post-service diagnosis of epicondylitis.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  Accordingly, there is competent evidence that the Veteran experienced right arm pain in-service and after separation from military service, and there is medical evidence that the Veteran has a right arm disorder which was diagnosed approximately two months after separation from military service.  There is no medical evidence of record which provides an opinion as to whether the Veteran's currently diagnosed right arm disorder is related to the symptoms he experienced during military service.  Therefore, the Board finds that a medical examination is needed to determine the etiology of the Veteran's currently diagnosed right arm disorder.  38 C.F.R. § 3.159(c)(4) (2011).

Finally, in a September 2011 hearing before the Board, the Veteran stated that he had received treatment for hypertension from a private medical practitioner shortly after his separation from military service.  The evidence of record does not show that VA has made any attempts to obtain records from this source.  Accordingly, an attempt must be made to obtain the Veteran's relevant private medical records.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for hypertension and a right arm disorder, to specifically include the private medical practitioner identified by the Veteran in the September 2011 hearing before the Board.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of records which have not been previously secured.  All attempts to secure that evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, records cannot be obtained, the Veteran must be notified and that the specific records that cannot be obtained and given an opportunity to respond or furnish the records.

2. Schedule the Veteran for a VA examination to ascertain the etiology of any hypertension found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether any hypertension found is at least as likely as not (50 percent or greater probability) related to any of the Veteran's periods of active duty service, from February 1988 to September 1988, from October 1997 to November 1997, and from May 2003 to May 2005.  Specifically, the examiner should state whether or not the Veteran had hypertension prior to separation from service in May 2005.  If the Veteran is found to clearly and unmistakably have hypertension which began prior to May 2003, the examiner must provide an opinion as to whether any hypertension found is at least as likely as not (50 percent or greater probability) to have increased in severity during the Veteran's active duty service.  The examiner should further state whether any increase in severity was due to the natural progress of the condition.  A complete rationale for all opinions must be provided.

3. Schedule the Veteran for a VA examination to ascertain the etiology of any right arm disability found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether any right arm disability found is at least as likely as not (50 percent or greater probability) related to any of the Veteran's periods of service, including his periods of training in the Army National Guard.  The examiner should consider the Veteran's claim that he experienced arm pain in service and the evidence showing treatment shortly after separation from service.  A complete rationale for all opinions must be provided.

4. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


